*442Opinion op the Court by
Judge Hannah
Affirming.
W. D. Eamsey sued the Continental Insurance Company in the Webster Circuit Court upon a policy of fire insurance, and obtained a judgment in the sum of four hundred dollars.. The company appeals.
It has filed no brief, however, and we, therefore, assume that no errors exist, or that they have been waived. Crawford v. Wiedemann, 158 Ky., 333; Brown v. Daniels, 154 Ky., 267.
We find no error in the record and the judgment is, therefore, affirmed.